Citation Nr: 1221846	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-47 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for hypertrophic degenerative changes of the right shoulder, to include a scar.

2.  Entitlement to a temporary total convalescence rating (pursuant to 38 C.F.R. § 4.30) for service-connected right shoulder disability. 

3.  Entitlement to an effective date earlier than September 8, 2008, for service connection for right shoulder disability. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from November 1982 to November 2005.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  That rating decision, in pertinent part, granted secondary service connection, and a 10 percent initial rating, for hypertrophic degenerative changes of the right shoulder with a right shoulder surgery scar, effective from September 8, 2008, and denied entitlement to a temporary total convalescence rating for the right shoulder disability, pursuant to 38 C.F.R. § 4.30, due to surgery.  

Although the December 2008 rating decision characterizes the service-connected disability as one of "hypertrophic changes of the right shoulder with scar associated with right cubital tunnel syndrome," the rating decision code sheet reflects that right cubital tunnel syndrome enjoys separate service connection and a separate 10 percent rating, which was not appealed.  Thus, there is no appeal for a higher rating for right cubital tunnel syndrome.

Several claims were decided in the December 2008 RO rating decision.  Although a notice of disagreement and statement of the case addressed all issues decided, on his VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran expressly limited his appeal to the right shoulder rating matters.  Thus, the Board has jurisdiction over the right shoulder rating matters, including entitlement to a temporary total convalescence rating for right shoulder surgery.  

In October 2009, the RO granted a higher, 20 percent, initial rating for the right shoulder disability, effective from September 8, 2008.  The Veteran seeks a higher rating for the right shoulder and has continued his appeal for such.  Thus, the appeal remains viable.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (cited in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's substantive appeal contains a videoconference hearing request.  The claims file reflects that the RO notified the Veteran that he had been scheduled in December 2011 for a videoconference hearing before a Veterans Law Judge.  The claims file notes that the Veteran failed to report for the hearing, and the notification letter has not been returned by the United States Postal Service as undeliverable.  The Veteran has not explained his failure to report or requested rescheduling of the hearing.  The request for a videoconference hearing is therefore considered to be withdrawn pursuant to 38 C.F.R. § 20.702(d).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The December 2008 rating decision denied the claim for a temporary total convalescence rating for right shoulder surgery, on the basis that the surgery was performed before the service connection claim was received.  Therefore, the RO reasoned, the shoulder was not service-connected at the time of the surgery (surgery was performed in April 2008 and the informal claim was received in September 2008).  As noted above, the RO assigned September 8, 2008 as the effective date for the award of service connection for the right shoulder disability.  In this regard, the Veteran asserted in December 2009 that his claim for service connection for his right shoulder disability was filed with VA "long before the surgery was required."  The Board finds that such statement may reasonably be construed as a timely notice of disagreement with the effective date assigned in the December 2008 rating decision for the award of service connection for right shoulder disability.  As such, the issue of entitlement to an earlier effective date for the award of service connection for the right shoulder disability could impact the temporary total convalescence rating claim.  Hence, it is inextricably intertwined therewith.  A statement of the case has not been issued on this matter.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

Moreover, it cannot yet be ascertained whether any portion of the rating period for consideration on appeal for a higher initial rating for the right shoulder disability will pre-date the right shoulder surgery, due to the pending matter of entitlement to an earlier effective date for the award of service connection.  Because the issue of entitlement to an earlier effective date for the award of service connection is inextricably intertwined with the issue of entitlement to an initial rating in excess of 20 percent for the right shoulder disability, the Board must defer adjudication of the higher initial rating issue pending adjudication of the effective date issue.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001) (where facts underlying separate claims are "intimately connected" interest of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  See Harris v Derwinski, 1 Vet. App. 180, 183 (1990) (where a decision on one issue would have a significant impact upon another, the claims are "inextricably intertwined.").  See also Gurley v. Nicholson, 20 Vet. App 573 (2007) (recognizing that claims may be remanded to be adjudicated with other related claims as a matter of judicial economy); but see Kellar v. Brown, 6 Vet. App. 157 (1994).  

The AMC should assess whether all pertinent right shoulder treatment records have been obtained, including treatment reports that might pre-date the April 2008 surgery report.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all providers of medical treatment (VA and private) of the right shoulder disability at issue since service, including prior to surgery in April 2008, not already of record.  After obtaining any authorization necessary for release of such records, attempt to obtain all specified records.  The Veteran should be notified in the event any identified record cannot be obtained from the provider.

2.  Issue a statement of the case on the issue of entitlement to an effective date earlier than September 8, 2008, for the award of service connection for the right shoulder disability in the December 2008 rating decision, and afford the appropriate period to respond.  Only if a timely substantive appeal is received, should the matter be certified to the Board for appellate consideration.  

3.  Following completion of the foregoing, the AMC must re-adjudicate the issues of entitlement to a temporary total convalescence rating for the right shoulder and entitlement to a higher initial rating for the right shoulder.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all action taken on the claims, to include a summary of the evidence and applicable law and regulations.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


